Citation Nr: 0901219	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  04-25 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico

THE ISSUES

1.  Entitlement to service connection for fatigue, due to an 
undiagnosed illness.

2.  Entitlement to service connection for migraine, due to an 
undiagnosed illness.

3.  Entitlement to service connection for headaches, due to 
an undiagnosed illness.

4.  Entitlement to service connection for joint pain, due to 
an undiagnosed illness.

5.  Entitlement to service connection for memory loss, due to 
an undiagnosed illness.

6.  Entitlement to service connection for adjustment 
disorder, with depression and anxiety, due to an undiagnosed 
illness.

7.  Entitlement to service connection for gastroesophageal 
reflux disease manifested by chest pain, gastrointestinal 
symptoms, and shortness of breath, due to an undiagnosed 
illness.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to June 1985 
and from October 1990 to May 1991.  He also had Reserve 
service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran was afforded a personal hearing before a hearing 
officer at the RO in September 2004.  A transcript of the 
hearing has been associated with the claims file.  The 
veteran failed to report for a scheduled Board hearing in 
October 2005.

In June 2006, the Board remanded the veteran's claim for 
additional development.  Such was completed, and the 
veteran's claim is properly before the Board now.


FINDINGS OF FACT

1.  The veteran's fatigue is shown to be attributable to the 
diagnosis of depression.

2.  Objective indications of migraine as a chronic disability 
are not demonstrated.

3.  Migraine was not manifest during service or within a year 
after discharge, and is not related to the veteran's service.

4.  Headaches, due to an undiagnosed illness, are 
attributable to service.

5.  Joint pain, due to an undiagnosed illness, is 
attributable to service.

6.  Objective indications of memory loss as a chronic 
disability are not demonstrated.

7.  The veteran's psychiatric symptomatology is shown to be 
attributable to the diagnosis of adjustment disorder with 
depression and anxiety.

8.  Adjustment disorder with depression and anxiety was not 
manifest during service and is not related to the veteran's 
service

9.  The veteran's gastrointestinal symptoms are shown to be 
attributable to the diagnosis of gastroesophageal reflux 
disease.

10.  Gastroesophageal reflux disease was not manifest during 
service and is not related to the veteran's service.


CONCLUSIONS OF LAW

1.  The veteran does not exhibit signs and symptoms of 
fatigue as a manifestation of an undiagnosed illness that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2008).

2.  The veteran does not exhibit signs and symptoms of 
migraine as a manifestation of an undiagnosed illness that 
was incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2008).

3.  Migraine was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4.  Headaches due to an undiagnosed illness were incurred in 
service.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2008).

5.  Joint pain due to undiagnosed illness was incurred in 
service. 38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2008).

6.  The veteran does not exhibit signs and symptoms of memory 
loss as a manifestation of an undiagnosed illness that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2008).

7.  The veteran does not exhibit signs and symptoms of 
adjustment disorder with depression and anxiety as a 
manifestation of an undiagnosed illness that was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2008).

8.  Adjustment disorder with depression and anxiety was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).

9.  The veteran does not exhibit signs and symptoms of 
gastroesophageal reflux disease manifested by chest pain, 
gastrointestinal symptoms, and shortness of breath as a 
manifestation of an undiagnosed illness that was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2008).

10.  Gastroesophageal reflux disease was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The veteran's claim was received after the enactment of the 
VCAA.

A letter dated in October 2001 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was told what the evidence needed to show in order to 
substantiate a service-connection claim.

A letter dated in June 2002 informed the veteran of what the 
evidence needed to show in order to substantiate a claim 
based on service in the Gulf War.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in June 2006.

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and subsequently readjudicated by the RO in the supplemental 
statement of the case dated in August 2008, which was prior 
to the transfer and recertification of the case to the Board.  
The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  The veteran has not contended that any evidence 
relative to the issue decided herein is absent from the 
record.  The veteran has been afforded examinations on the 
issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  Initially, examinations were conducted in August 
2002.  Such examinations addressed the veteran's headaches, 
joint pains, fatigue, and depression.  In November 2004, the 
veteran again underwent VA examination.  The examiner was 
asked to provide opinions regarding whether the veteran's 
fatigue, headaches, muscle and joint pain, memory loss, and 
gastrointestinal symptoms are the result of Gulf War service 
and an undiagnosed illness.  While the initial portion of the 
examination was conducted, the report indicates that the 
veteran was scheduled for laboratory and x-ray studies for 
which he failed to report.  The examiner indicated that the 
examination could not be completed.  In a June 2006 letter, 
the RO asked the veteran if he would be willing to appear for 
these tests to complete the examination.  The veteran failed 
to respond.  The veteran failed to cooperate in the 
completion of his examination.  As such, any discussion 
regarding the adequacy of the examination provided to the 
veteran is unnecessary.  Nieves-Rodriguez v. Peake, No. 06-
3012 (Vet. App. Dec. 1, 2008).

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.


Analysis

Initially, the Board notes that the evidence does not support 
a finding that the veteran engaged in combat.  Thus, he is 
not entitled to application of the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002).

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and organic 
diseases of the nervous system, including migraine headaches, 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.

The symptoms must be manifest to a degree of 10 percent or 
more during the presumptive periods prescribed by the 
Secretary or by December 31, 2011.  By history, physical 
examination and laboratory tests, the disability cannot be 
attributed to any known clinical diagnosis.  Objective 
indications of chronic disability include both "signs" in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  Disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.

The signs and symptoms which may be manifestations of 
undiagnosed illness or a chronic multisymptom illness 
include, but are not limited to: (1) fatigue, (2) signs or 
symptoms involving the skin, (3) headaches, (4) muscle pain, 
(5) joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbance, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
or (13) menstrual disorders.  38 U.S.C.A. §§ 1117, 1118 (West 
2002); 38 C.F.R. § 3.317 (2008).

If signs or symptoms have been medically attributed to a 
diagnosed (rather than undiagnosed) illness, the Persian Gulf 
War presumption of service connection does not apply.  
VAOPGCPREC 8-98.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The veteran contends that he has fatigue, headaches, migraine 
headaches, joint pain, memory loss, adjustment disorder with 
depression and anxiety, and gastroesophageal reflux disease 
manifested by chest pain, gastrointestinal symptoms, and 
shortness of breath, all claimed as due to an undiagnosed 
illness.

The veteran's DD Form 214 (separation document) shows he had 
service in the Southwest Asia Theater of Operations from 
November 1990 to April 1991.  As such, he is a Persian Gulf 
veteran.

In an April 1991 report of medical history, the veteran 
reported a history of swollen or painful joints and noted his 
sore right knee.  A previous April 1991 service record shows 
he reported a knee injury while in Saudi Arabia.  He denied a 
history of depression or excessive worry, loss of memory or 
amnesia, nervous trouble of any sort, and frequent or severe 
headaches.  His psychiatric and neurologic examinations were 
normal.  Examination of his mouth, throat, abdomen, viscera, 
anus, and rectum was normal.

A September 1996 private treatment record shows the veteran 
complained that all of his joints were painful in the morning 
and lasted all day.  There was no swelling, and the onset was 
six months ago.  He had full range of motion.  The assessment 
was arthralgias, rule out rheumatic disease, since the 
history suggested it.

A November 1997 private treatment record shows the veteran 
complained of migraine headache starting that morning.  He 
denied a history of migraines.  The assessment was muscle 
tension and migraine headaches.

A November 1998 private treatment record shows the veteran 
reported symptoms of dizziness and anxiety attacks.  
Following examination, the assessment was probable anxiety.  
The veteran indicated that he had several episodes in the 
last week and previously experienced similar symptoms.

A March 2000 private record shows the veteran complained that 
he had joint pain all over.  He had this pain before and 
underwent assessment in 1996.  It was negative.  He had 
morning stiffness and also had pain in his legs when he got 
up from sitting for a while.  On examination, the veteran had 
no evidence of any gross joint deformities.  X-rays revealed 
no osteoarthritis.  The impression was arthralgias.

An August 2000 VA record shows the veteran complained of 
muscle aches and chest pains since 1996.

An August 2000 VA outpatient record shows the veteran 
underwent mental health assessment.  His problems of joint 
aches began in 1992.  He complained of heartburn, trouble 
breathing, and gastrointestinal burning.  He now experienced 
mood swings and depression since 1993.

In a November 2000 VA Gulf War Clinic follow-up, it was noted 
that the veteran's private treatment records were reviewed.  
He had dizziness with anxiety in 1998 and a diagnosis of 
migraine headaches in 1997.  The impression was atypical 
depression and complaints of joint pain, possibly secondary 
to chronic traumatic arthritis.

A September 2001 VA record shows the veteran complained of 
polyarthralgias, with a negative examination except for his 
right heel.

A January 2001 VA outpatient record shows the veteran 
continued to feel depressed.

A May 2002 VA record shows the veteran had an assessment of 
multiple joint pain of the fingers, ankles, and hips.

A June 2002 VA rheumatology consult shows the veteran 
complained of diffuse joint pain with movement and at rest 
since 1991.  Previous work-up was negative.  Pain was 
constant and worst in the shoulders, ankles, fingers, and 
knees.  Following examination, the physician commented that 
there was no obvious etiology for the veteran's complaints.  
There was no evidence for rheumatoid arthritis, Reiter's, or 
connective tissue disease.  All laboratory tests were 
negative.

In July 2002 written statements, the veteran's wife and a 
friend commented that he began suffering from headaches upon 
returning from Gulf War service.  He also began having joint 
pains.  He currently had mood swings, depression, and 
constant pain.

In August 2002, the veteran underwent VA examination for 
neurological disorders.  He stated his headaches began 
approximately ten years ago.  There was no pattern and no 
precipitating events.  Following examination, the examiner 
gave the impression of a mild headache that was predominantly 
a tension-type.  It was relieved with Tylenol.  His 
neurologic examination was normal in 2000.

In August 2002, the veteran underwent VA examination for 
mental disorders.  He complained of poor sustained attention, 
impaired memory functioning for five years, and depression 
for the past four months.  Recent assessment showed a 
diagnosis of atypical depression.  On tests of memory, the 
veteran performed within expectations.  He demonstrated 
significant symptoms of depression and anxiety.  The 
veteran's results of mild attentional distractibility were 
consistent with the evidence of contributing psychological 
factors, stemming from depression, anxiety, and stress.  The 
assessment was adjustment disorder with depression and 
anxiety.

In August 2002, the veteran underwent VA Gulf War Guidelines 
examination.  He reported that his symptoms came on as soon 
as he left the Persian Gulf and got worse over the last ten 
years.  He felt tired all the time.  He described headaches.  
He noted that they had responded to some extent with 
antidepressants.  They occurred about twice a week.  The 
veteran complained of muscle and joint pains in every joint 
in his body.  It sometimes took him thirty minutes of 
exercise before he could get out of bed in the morning.  The 
veteran described his memory loss.  He complained of some 
esophageal regurgitation, reflux, and the sensation of food 
sticking.  He also described chest pain.  He stated that all 
of these conditions occurred during his service in the Gulf 
War.  The diagnoses were fatigue, headaches, muscle and joint 
pain, memory loss, and gastrointestinal symptoms, including 
chest pain.  The examiner noted that the chest pain was 
likely musculoskeletal.

In a December 2002 addendum, the VA examiner who performed 
the Gulf War Guidelines examination commented that the 
veteran's chest pain was related to gastroesophageal reflux 
disease.  In addition, his fatigue was a symptom of his 
depression.  It was not chronic fatigue syndrome.  The 
examiner then referred to the June 2002 VA outpatient record 
showing there was no obvious etiology for the veteran's 
complaints of joint pain.

In September 2004, the veteran testified at a hearing at the 
RO.  He stated that his fatigue began in 1991.  He suffered 
from extensive recovery when he tried to climb stairs or 
hammer a nail.  He indicated that his doctor told him there 
was no etiology for his fatigue.  He stated that he began 
private treatment for all of these symptoms in 1991.  His 
muscle and joint pain was severe, all over, and constant.  
The veteran described the types of things he forgets to do.  
He believed that his depression was due to his other issues.  
The veteran stated that he was treated for these disorders 
after he separated from active duty but was still serving 
Guard duty.  He was not treated for chest pain, 
gastrointestinal symptoms, or shortness of breath while in 
service.

In November 2004, the veteran underwent VA examination.  It 
was the same examiner that evaluated him in August 2002.  His 
joint pains had become worse.  The veteran complained of 
fatigue, tension headaches, muscle and joint pain, memory 
loss, and gastrointestinal symptoms.  All symptoms began when 
he left service.  He complained of heartburn with acid 
regurgitation.  The veteran then underwent examination.  
There was no evidence of psychiatric disease.  The examiner 
ordered laboratory studies and x-rays to be performed.  The 
veteran failed to perform the tests, and the examination 
could not be completed.

As noted above, the veteran failed to report for the 
remainder of his November 2004 examination.  The RO asked the 
veteran in June 2006 to agree to complete the examination.  
He did not respond.  When a veteran fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b) (2008).

With regard to the veteran's complaints of memory loss, the 
Board finds that service connection is not warranted.  In 
this regard, the Board notes that the record contains no 
evidence documenting objective indications of chronic 
disability manifested by memory loss.  Indeed, on examination 
in August 2002, the veteran performed within expectations on 
a memory test.  As such, while the veteran complains of 
memory loss, there is no evidence documenting objective 
indications of this disability.

With respect to his claimed headaches, such have been 
diagnosed as tension and migraine headaches.  As the migraine 
symptoms are attributable to a clinical diagnosis, service 
connection for migraine as a chronic disability resulting 
from an undiagnosed illness must be denied.  Likewise, the 
veteran has been diagnosed with adjustment disorder, 
depression, and anxiety.  As his psychological symptoms are 
attributable to a clinical diagnosis, service connection is 
not warranted.  Furthermore, the veteran was noted to have 
gastrointestinal esophageal reflux disease.  Also, his chest 
pain was noted to be due to this diagnosis.  As these 
symptoms are attributable to a clinical diagnosis, service 
connection is not warranted.

The veteran has complained of fatigue in treatment records 
and statements throughout the appeal period.  However, in a 
December 2002 written statement, the VA examiner indicated 
that his fatigue was a symptom of the veteran's depression.  
It was not chronic fatigue syndrome.  Since his fatigue is 
attributable to a clinical diagnosis, service connection is 
not warranted.

Moreover, the Board finds that direct service connection is 
not warranted for the veteran's fatigue, migraine, memory 
loss, adjustment disorder, and gastrointestinal disorder.  
The veteran denied a history of depression, excessive worry, 
loss of memory, nervous trouble, and headaches when examined 
for separation in April 1991.  In addition, the veteran's 
examination for all pertinent systems upon separation was 
normal.  Therefore, while the veteran has since stated that 
his symptoms all began either during his active service or 
upon his return from the Persian Gulf, he specifically denied 
a history of these symptoms at that time.  Furthermore, the 
veteran has testified that all of his symptoms began in 1991.  
He indicated during his hearing that he sought treatment for 
these symptoms in 1991 at a private facility.  However, the 
Board obtained these private records specified by the 
veteran, which are dated beginning in 1989.  Evidence of 
complaints or treatment for any of these symptoms does not 
begin until 1997.  At that time, the veteran denied a 
previous history of migraine headaches.  Furthermore, during 
his August 2000 VA examinations, the veteran dated his chest 
pain to 1996 and his depression to 1993.  Given the 
contradictions, the Board finds that the veteran's more 
recent statements that all of his claimed symptoms began in 
1991 are not credible.  Therefore, there is no evidence that 
any of these disorders began in service or are attributable 
to service.  Furthermore, they began many years after 
separation, and there is no credible evidence to establish 
continuity since service.  While the veteran may attribute 
these disorders and symptoms to his service, he does not have 
the requisite medical training to provide a competent opinion 
as to the etiology of his claimed disabilities.  Jandreau v. 
Nicholson, 492 F.3d 1372 (2007).


Joint Pain

With regard to the veteran's claim of entitlement to service 
connection for joint pain due to an undiagnosed illness, the 
Board finds that the claim must be granted.  The application 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 has an explicit 
condition that the claim be for a "chronic disability 
resulting from an undiagnosed illness."  Medical evidence 
identifies a current disability involving joint pain.  
However, there is no competent evidence linking the 
disability to underlying pathology.  He was repeatedly given 
an assessment of arthralgias.  While one document indicated 
his pain was possibly secondary to chronic, traumatic 
arthritis, x-rays were negative.  In addition, a VA 
rheumatology record shows there was no obvious etiology for 
the veteran's joint pain.  Under the circumstances, there is 
disability, manifested by joint pain, due to an undiagnosed 
illness.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.117.




Headaches

Separately, service connection for migraine was denied as a 
recognized diagnosed illness.  However, the veteran has also 
been variously diagnosed as having tension or muscle tension 
headaches.  Clearly, neither tension nor muscle tension 
represent an underlying organic pathology.  Similarly, 
neither tension nor muscle tension represent a disease or 
injury for which service connection would generally be 
granted.  See 38 U.S.C.A. § 1110.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  The Board also recognizes that 
headaches are specifically listed as a manifestation of an 
undiagnosed illness for which service connection may be 
granted on the basis of Gulf War service.  Here, we find that 
tension and muscle tension headaches are precipitating 
factors rather than a real clinical diagnosis within the 
meaning of VA regulations.  Accordingly, service connection 
is granted.




ORDER

Service connection for fatigue due to an undiagnosed illness 
is denied.

Service connection for migraine due to an undiagnosed illness 
is denied.

Service connection for headaches due to an undiagnosed 
illness is granted.

Service connection for joint pain due to an undiagnosed 
illness is granted.

Service connection for memory loss due to an undiagnosed 
illness is denied.

Service connection for adjustment disorder with depression 
and anxiety due to an undiagnosed illness is denied.

Service connection for gastroesophageal reflux disease 
manifested by chest pain, gastrointestinal symptoms, and 
shortness of breath due to an undiagnosed illness is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


